Citation Nr: 0600797	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-20 870	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

This case was previously remanded by the Board in March 2005 
in order that the veteran be afforded adequate notification 
as required by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  On remand, in 
correspondence dated in April 2005, the VA Appeals Management 
Center (AMC) provided the veteran and his representative with 
VCAA notice in accordance with 38 C.F.R. § 3.159(b)(1) 
(2005).  The veteran was asked, inter alia, to identify any 
other evidence which he thought would support his claim.

The Board notes that, apparently in response to the April 
2005 VCAA notice, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, dated in April 2005, which was 
received at the AMC in May 2005, and, inexplicably, was 
forwarded to the RO, which received it in June 2005.  The 
veteran's statement averred that his PTSD symptoms had 
worsened since the war in Iraq had begun.  Attached to the 
veteran's statement was a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA).  This form authorized VA to obtain treatment 
records from the Clark Community Mental Health Center (Clark) 
in Monett, Missouri.  In a letter dated in September 2005, 
the RO requested that Clark provide a summary report of the 
care provided the veteran for PTSD.  The record does not 
contain any response from Clark.  

The Board also notes that, while the RO was preparing to 
obtain treatment records from Clark, the AMC issued a 
supplemental statement of the case (SSOC) dated in August 
2005, before the letter to Clark was even sent by the RO.  
The SSOC noted, incorrectly, that the veteran had not 
responded to the April 2005 correspondence requesting 
additional evidence, and again denied the request for an 
increased evaluation for his service-connected PTSD.  Because 
the veteran did, in fact, respond to the April 2005 request 
that he identify additional evidence, and because the SSOC 
was issued before that evidence from Clark was sought, the 
Board will remand again in order to assure that the veteran 
is afforded the due process to which he is entitled.

The Board also notes that the veteran has not been afforded a 
VA PTSD examination since March 2003, the month in which the 
current war in Iraq began.  In light of his April 2005 
contention that his PTSD symptoms have worsened since the 
beginning of the Iraq war, the Board will also remand in 
order to obtain a current evaluation of the severity of the 
veteran's PTSD.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should again contact the 
Clark Community Mental Health Center 
in Monett, Missouri, in order to 
obtain any records of treatment of 
the veteran for psychiatric 
disability.  If the RO is 
unsuccessful in obtaining these 
medical records from Clark, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the medical 
records.  

2.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA PTSD examination by an examiner 
with appropriate expertise to 
determine the current severity of 
the veteran's PTSD.  The veteran's 
claims file must be made available 
to the examiner for review in 
connection with the examination.  
The examiner should make findings 
necessary to apply the rating 
criteria set forth in 38 C.F.R. 
§ 4.130 (2005).  A GAF score should 
be provided and the meaning of the 
score should be explained by the 
examiner.

If the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

